Blandford, Justice.
[Peggy Harris filed her bill against A. P. Lingo, the city marshal, and the mayor, etc., of Americus, alleging, in brief, as follows:
The mayor, etc., caused to be issued against Ben. Harris, *369the- husband of complainant, a fi. fa., purporting to be for a license tax to retail liquor This, in' fact, was not founded on any contract or agreement to pay for a license; but Ben. Harris, having sold liquor without a license, was tried, convicted and punished therefor, and subsequently the mayor, etc., issued thisj?. fa. against him to recover license fees for the time during which he had violated the law. This fi. fa. was levied by Lingo, the marshal, on a certain lot, which was held by complainant and which had been set apart to Ben. Harris as an exemption under §2040 of the Code. Th & fi.fa. is charged to be void, and the property is hot subject thereto. On account of poverty, complainant is unable to give a claim.bond. ‘
» Defendants answered, admitting the issuing of th & fi.fa. and the levy, but alleging that Ben. Harris had applied for a license, and desired to pay therefor quarterly, the license tax being $100.00 per annum; that this was refused, and he continued to do business without a license ; that they had nothing to do with any prosecution against him, but elected to issue a fi.fa. for the license tax, as they claimed the right to do; that Ben. Harris has been in possession since 1878 of the lot levied on and paying taxes on it; that he had filed two bills to enjoin this ft. fa., in both of which he claimed the property as his own; and that both he and his wife were insolvent, and defendants believed were colluding to hinder and defeat the collection of this fi.fa.
On the hearing, the chancellor granted the injunction, and defendants excepted.]